 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay, depending upon the outcome of the elections,constitute appro-priate units :(1)Allemployees in voting groups(a), (b), (c), and(d) ; (2) allemployees in voting group(a), including the pharmacists in (c) ;(3) all employees in voting group (b), including the pharmacists ingroup(d) ; (4) all employees in voting groups(a) and(b) ; (5) allemployees in voting group(a) ; (6) all employees in voting group (b) ;(7) all pharmacists in voting groups(c) and(d) ; (8) all pharmacistsin voting group(c) ; (9) all pharmacists in voting group (d).[Text of Direction of Elections omitted from publication.]Stearns-RogerMfg. Co.andLoyd Elmer Rickman.Case No.31-CA-4302.November 15, 1961DECISION AND ORDEROn August 30, 1961, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practices andrecommending that the complaint be dismissed, as set forth in theIntermediate Report attached hereto.Thereafter, the Respondentfiled a brief in support of the Intermediate Report and the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter came on to be heard before Wallace E. Royster,the duly designatedTrial Examiner,in Los Angeles and San Bernardino,California,on July 5 and 6,1961.At issue is whether Stearns-Roger Mfg.Co., Denver,Colorado, herein calledthe Respondent,has by the discharge of Loyd Elmer Rickman discriminated in regardto his hire and tenure of employment in violation of Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended.134 NLRB No. 34. STEARNS-ROGER MFG. CO.173Upon the entire record in the case,' upon consideration of briefs submitted bycounsel,and upon my appraisal of the credibility of the witnesses appearing beforeme, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, Respondent's answer admits, and I find that the Respondentisa corporation with its principal office in "Denver, Colorado. It is engaged inengineering,purchasing,and constructing industrial plants.During the year pre-ceding the issuance of the complaint; the Respondent purchased goods and servicesvalued at more than $50,000 from suppliers located outside the States of Californiaand Colorado.During the same period the Respondent in the course of its businessoperations made sales or performed services to customers located outside the Statesof California and Colorado to a value in excess of $50,000.The Respondent is anemployer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDPlumbers, Refrigeration and FittersU.A. Local Union 364, 'AFL-CIO, hereincalled the Union,isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESUnder the superintendencyofW. T.Sweeney, the Respondent is engaged atTrona, California,in construction work for American Potash Company.At alltimes of interest here, the Respondent has employed at Trona a large number ofworkers, many of them in skilled classifications.The record suggests that all ofthese workers are represented by labor organizations appropriate to, the craft in-volved and that all are covered by collective-bargaining agreements running betweenthe respective unions and the Respondent.In November 1960, Loyd Elmer Rick-man was dispatchedby theUnion to the Trona job and became Respondent'semployee.From the day of his hire until his discharge on February3, 1961, Rick-man was the job steward for the Union.In this capacity,Rickman testified, hesought to insure that the employees and the Respondent lived up to the collective-bargaining agreement and, when occasion required,presented grievances to theRespondent in behalf of the group of employees under his stewardship.The evi-dence fairly establishes that Rickman was active in protecting the jurisdiction ofthe Union.'Within 2 weeks of his hire, Rickman came unfavorably to the notice of EdSteinfeldt,Superintendent Sweeney's assistant.Misinterpreting an action by Stein-feldt and concluding that Steinfeldt was critical of Rickman'swork in some particu-lar, he asked Steinfeldt,inwhat I conceive to have been a somewhat belligerentmanner, what the latter meant by a remark he had made to another employee.When Steinfeldt explained that what he had said concerned the work of the other,Rickman apologized for reaching a hasty and erroneous conclusion.Sweeney tes-tified that Steinfeldt reported the incident to him and that Steinfeldt characterizedRickman's language as abusive.Believing that Rickman had thus exhibited qualitieswhich promised to cause difficulty if he remained as steward,Sweeney requested thebusiness agent of the Union to remove Rickman from that office.Rickman remainedon.In December,a dispute arose between Rickman, representing the interest ofhisUnion,and Elmer Green,an employee of the Respondent and steward for theIron,Workers Union,herein called the Iron Workers.Sweeney settled the matterby assigning the work in question to the Iron Workers.On several subsequent occa-sions,Rickman and Green became-involved in disputes with the result that anunfriendly feeling developed between them.On February 3, before shift time, Rickman and Green engaged in an argumenton Respondent'sproperty which became heated and abusive.Rickman told Greenof the low opinion in which he held the latter and said in sum that Green was unfitto occupy the office of steward.Within a few minutes Green reported this alterca-tion to Sweeney who told Green,"Iwould have punched him in the nose andwould have been done with it." - 'Within a few minutes Steinfeldt, came to Sweeney to report that a crew of iron-workers was idled waiting for a crane motor to warm up; that the crane operatorasserted that Rickman had called him a "scab"; and that"the boys were a -little1 The unopposed motion of counsel for the 'General Counsel to correct the transcriptis granted.'I`' 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDupset."Going to Rickman, Sweeney asked if he had called the crane operator,Wayne Hibbs, such a name. Rickman denied that he had done so. Taking Rickmanto Hibbs, Sweeney asked if Rickman had spoken to Hibbs as Steinfeldt reported.Hibbs said that Rickman had called him a "scab" or some equally opprobrious namebecause Hibbs had followed a practice of starting the crane motor before his shiftstarted.2Rickman expressed astonishment that Hibbs would make such a chargebut Hibbs insisted that he was relating fact.Rickman and Sweeney left the cranetogether.Rickman said that Hibbs was lying. Sweeney asked why Rickman hadnot accused Hibbs of falsification and suggested that he and Rickman return toHibbs' presence so that Rickman could put the lie to him.Rickman refused theopportunity.Further exchanges took place then between Rickman and Sweeney.Rickman testified, and I credit him, that Sweeney called him a "professional" stewardand said that Rickman was "no good", for the job; that he constantly kept the job"stirred up."Finally Rickman went back to work and Sweeney to his office.At4:30 that afternoon Rickman was given notice of discharge and a slip reading, "Thisman is being terminated for the good of the job.As a steward he causes conflictsamong other crafts.However his services have been very satisfactory as a worker."Earlier in the day Rickman remarked to his superintendent, Keegan, that he felthis difficulties had come about because of "personalities."Keegan said that hethought this was true.The General Counsel argues that as the Respondent was not dissatisfied withRickman as a workman, it follows inevitably that the discharge was motivated bya desire to rid itself of Rickman because of his activities as steward. I think thatthe discharge was caused, in part at least, by Rickman's conduct as a steward.It is perhaps unnecessary to observe that the office of steward does not broadenan employee's protection under the Act.As a simple employee or as one designatedas steward, Rickman had a right to be free from employment discrimination becauseof his protected activities in behalf of the Union. It is obvious, of course, thatwhatever ill will Rickman engendered in the breast of Sweeney because of his alter-cation with Steinfeldt in late November did not derive from any antipathy on thepart of Sweeney toward union membership or activity.On that occasion no suchconsiderations were involved.Although Sweeney must have deplored the less thancordial relations existing between Rickman and Green, I am wholly unpersuaded thatthis circumstance had any operative effect in bringing Sweeney to the ponit of dis-charging Rickman.As a witness, Rickman denied that he had spoken to Hibbsconcerning starting the crane motor and strongly insisted that he did not call Hibbsa scab or apply any uncomplimentary name to him.Hibbs testified just as stronglythat Rickman did indeed do both.As between the two, I credit Hibbs.However,I think nothing turns upon this resolution. I am convinced from listening to Super-intendent Sweeney on the witness stand that Sweeney credited Hibbs' account of theincident .3One may argue at length concerning the degree of defamation carriedby the word "scab." Sweeney thought it to be a serious matter and I think it mustbe conceded that such a reaction is not unreasonable.I have no disagreement with the contention of the General Counsel that ". .. thelegality of a steward's activities cannot be measured in terms of the number ofgrievances or the steward's fervor." I find that the Respondent did not attempt sucha measurement.The discharge as I view it, was not motivated in any degree bythe number of grievances presented and there is no basis in this record for a findingthat Rickman used the grievance procedure excessively.That Sweeney character-ized Rickman as a "professional" steward is undenied. Surely Sweeney did not usethis appellation in any complimentary sense but there is little reason to suppose thatSweeney had reference to anything other than the Hibbs incident.The occasion onwhich Sweeney reminded Rickman that the latter was "just a steward" is probativeof nothing more than that Sweeney, for the Respondent, was xhe one charged withthe responsibility of decision.In telling Hibbs that he was a "scab" because hestarted the crane motor early Rickman no doubt considered that he was actingwithin the ambit of duty devolving upon him as a steward. Perhaps he was, butin the interest of preserving harmony among the crafts on the job the Respondentwas not precluded from taking disciplinary action in the circumstances.The sumof the evidence persuades that Sweeney learned from the Steinfeldt incident thatRickman was a man quick to conclude that he had been offended and rather trucu-lently to express his resentment.Against this background, believing that Hibbs had'been insulted, as he testified he was, and reasonably feeling, I find, that such conduct2 By starting the crane motor a few minutes before 8 a.m. the crane would be ready tooperate at the hour scheduled for beginning work.3Rickman testified that on February 3 Sweeney appeared to believe Hibbs. THE MURRAY OHIO MANUFACTURING COMPANY175on the part of Rickman constituted a threat to agreeable relations among the craftson the job, Sweeney decided upon the discharge.Rickman was correct in his beliefthat his personality was involved.A conclusion that any persistency in the presenta-tion of grievances by Rickman contributed to this decision,in the absence of anyevidence of union antipathy on the part of the Respondent,would lack recordsupport. I find that the evidence does not sustain the allegation of the complaint thatRickman was unlawfully discharged.CONCLUSIONS OF LAW1.Stearns-Roger Mfg. Co. is anemployer withinthe meaningof Section 2(2) ofthe Act andits operations are inand affectcommercewithin themeaning of Section2(6) and(7) of the Act.2.Plumbers,Refrigeration and FittersU.A. Local Union 364, AFL-CIO, is alabor organizationwithinthemeaning of Section2(5) of the Act.3.The evidencedoes not establishthat Loyd Elmer Rickmanwas discharged inviolationof Section 8(a)(1) or(3) of the Act. '[Recommendations omitted from publication.]The Murray Ohio Manufacturing CompanyandInternationalUnion, United Automobile,Aircraft&Agricultural Imple-ment Workers of America,AFL-CIOandJames A. Brown,T. Ralph Hurst,Charles R. Jacobs,Buen E. Odem, James L.Calton, Arthur D. Barton, James E. T. Pratt,C. L. Walker,Charlie P. Barton,R. C. Killen,George M. Head,Yeat Stutts,Jr.,A. F. Jenkins,Clarence E.Lopp,Edith McMullin, I. F.McMullin, James V. Sudduth,Haden Long,James L. Runnels,Ronald Hartlein,William L. Clark,and Robert W. Brown.Cases Nos. 26-CA-878 (formerly 10-CA-3481), 26-CA-854, 26-CA-855, 26-CA-857, 26-CA-858, 26-CA-859, 26-CA-860, 26-CA-861, 26-CA-862, 26-CA-863, 26-CA-864, 26-CA--865, 26-CA-866,26-CA-867, 26-CA-868, 26-CA-869, 26-CA--870, 26-CA-871, 26-CA-872, 26-CA-873, 26-CA-875, 26-CA-876, and 26-CA-877(formerly 10-CA-3419,et al.).November 15, 1961DECISION AND ORDEROn November 19, 1959, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner further found that the Re-spondent had not engaged in certain other unfair labor practices al-leged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. The134 NLRB No. 19.